DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nanosheet adjoining an oxide layer surrounded by a high dielectric constant and metal gate structure on some sides (figs. 2 and 3JL: 208/308 adjoins oxide layer , does not reasonably provide enablement for the high dielectric constant and metal gate structure surrounding the nanosheet on all sides (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 22 recites “the at least one of the first nanosheet of the first nanosheet stack structure or the second nanosheet of the second nanosheet stack structure is surrounded by a high dielectric constant and metal gate structure on all sides except for the side that fully adjoins the oxide layer”.  
The claim does not require the nanosheets to be active channel regions, or to connect with source/drain regions.  Therefore, the claims implicitly include embodiments where end surfaces of the nanosheet are surrounded by a high dielectric constant and metal gate structure.  However, the specification does not provide support for these embodiments.  
For the purposes of examination, the Examiner has interpreted claim 22 to mean:

“The GAA semiconductor device of claim 1, wherein, in a channel width direction, the at least one of the first nanosheet of the first nanosheet stack structure or the second nanosheet of the second nanosheet stack structure is surrounded by a high dielectric constant and metal gate structure on all sides except for the side that fully adjoins the oxide layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loubet et al. (PG Pub. No. US 2020/0027791 A1) in view of Zang et al. (Patent No. US 10,103,238 B1).
Regarding claim 1, Loubet teaches a gate-all-around (GAA) semiconductor device (fig. 16) comprising:
a plurality of nanosheet stack structures (¶ 0042, fig. 16: first stack structure disposed in region I including patterned nanosheets 104a', second stack structure disposed in region II comprising patterned nanosheets 104b'') disposed vertically above a horizontal plane of a substrate (¶ 0042, fig. 16: stack structures disposed in a vertical orientation above a horizontal plane of substrate 102); and 
an oxide layer disposed betweeen the plurality of nanosheet stack structures and the substrate (¶ 0038: 102 comprises an oxide layer separating first and second stack structures from at least an underlying substrate portion), wherein: 
each nanosheet stack structure of the plurality of nanosheet stack structures comprises one or more nanosheets (fig. 16: first stack structure comprises a plurality of nanosheet portions 104a', second stack structure comprises a plurality of nanosheet portions 104b''); 
the one or more nanosheets of a first nanosheet stack structure of the plurality of nanosheet stack structures comprise a first semiconductor material (¶ 0036: 104a' comprises SiGe); and 

Loubet further teaches the oxide layer is a buried insulator layer (¶ 0038: 102 configured as SOI wafer), and at least one of a first nanosheet of the one or more nanosheets of the first nanosheet stack structure or a second nanosheet of the one or more nanosheets of the second nanosheet stack structure has a side with a width that fully adjoins the substrate (fig. 23: 104a' has a bottom surface that fully adjoins the surface of 102).  However, Loubet does not teach the nanosheet fully adjoins an oxide layer.
Zang teaches a gate-all-around semiconductor device (fig. 8) including an oxide layer (36, similar to buried insulator of Loubet) disposed between a plurality of nanosheet stack structures and the substrate (col. 3 lines 13-21 & fig. 8: 36 disposed between stack structures including semiconductor elements 10 and 16 and substrate 14), wherein at least one of a first nanosheet of the nanosheet stack structure has a side with a width that fully adjoins the oxide layer (fig. 8: 16 has a bottom surface that fully adjoins the surface of 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure at least one nanosheet of Loubet to fully adjoin an oxide layer, as a means to configure the buried insulator with increased thickness in intra-device regions (Zang, col. 4 lines 40-44), thereby improving intra-device current leakage.  Furthermore, the insulator layer configuration of Zang allows for control of semiconductor material nucleation during formation of source/drain regions (Zang, col. 4 lines 65 – col. 5 line 8: epitaxial source/drains 40 formed from exposed nanosheets but not substrate surface).  In such an embodiment, the bottom nanosheet prevents erosion of overlying device elements (Zang, col. 4 lines 25-27 and fig. 6: 16 masks 12 and 34 during an etching process).


Regarding claim 2, Loubet in view of Zang teaches the GAA semiconductor device of claim 1, wherein: 
the first semiconductor material comprises one of germanium (Ge) or silicon germanium (SiGe) (Loubet, ¶ 0036: 104a’ comprises SiGe); and 
the second semiconductor material comprises silicon (Si) (Loubet, ¶ 0037: 104b’’ comprises Si).

Regarding claim 4, Loubet in view of Zang teaches the GAA semiconductor device of claim 1, wherein: 
the first nanosheet stack structure comprises a first number of nanosheets (Loubet, fig. 16: first stack in region I comprises 4 elements 104a'); and 
the second nanosheet stack structure comprises a second number of nanosheets different than the first number of nanosheets of the first nanosheet stack structure (Loubet, fig. 16: second stack in region II comprises 3 elements 104b'').

Regarding claim 9, Loubet in view of Zang teaches the GAA semiconductor device of claim 1, wherein the one or more nanosheets of at least the first nanosheet stack structure are stacked vertically in relation to each other above the horizontal plane of the substrate of the GAA semiconductor device (Loubet, fig. 16: 104a' stacked vertically over horizontal plane of 102).

Regarding claim 10, Loubet in view of Zang teaches the GAA semiconductor device of claim 9, wherein the one or more nanosheets of at least the first nanosheet stack structure are separated from each other by a high dielectric constant and metal gate structure (Loubet, ¶ 0056 & fig. 12: replacement gate 1202, including a high dielectric constant and metal gate structure, formed between nanosheet portions 104a').

Regarding claim 11, Loubet in view of Zang teaches the GAA semiconductor device of claim 1, wherein a width of the one or more nanosheets of the first nanosheet stack structure is different from a width of the one or more nanosheets of the second nanosheet stack structure (Loubet, ¶ 0043 & fig. 4: width of 104b’’ pulled back with respect to width of 104a’).

Regarding claim 12, Loubet teaches a method for fabricating a gate-all-around semiconductor device, comprising: 
forming oxide layer above a substrate (¶ 0038: wafer 102 comprises a buried oxide layer formed above an underlying substrate portion); and
forming a plurality of nanosheet stack structures above the oxide layer (¶ 0042, fig. 16: first stack structure formed in region I including patterned nanosheets 104a', second stack structure formed in region II comprising patterned nanosheets 104b'' formed above 102), such that the plurality of nanosheet structure are disposed vertically above 
each nanosheet stack structure of the plurality of nanosheet stack structures comprises one or more nanosheets (fig. 16: first stack structure comprises a plurality of nanosheet portions 104a', second stack structure comprises a plurality of nanosheet portions 104b''); 
the one or more nanosheets of a first nanosheet stack structure of the plurality of nanosheet stack structures comprise a first semiconductor material (¶ 0036: 104a' comprises SiGe);
the one or more nanosheets of a second nanosheet stack structure of the plurality of nanosheet stack structures comprise a second semiconductor material different from the first semiconductor material (¶ 0037: 104b'' comprises Si); and
at least one of a first nanosheet of the one or more nanosheets of the first nanosheet stack structure or a second nanosheet of the one or more nanosheets of the second nanosheet stack structure has a side with a width that fully adjoins the substrate (fig. 16: 104a’ has a side fully adjoining 102).
Loubet further teaches the oxide layer is a buried insulator layer (¶ 0038: 102 configured as SOI wafer), and at least one of a first nanosheet of the one or more nanosheets of the first nanosheet stack structure or a second nanosheet of the one or more nanosheets of the second nanosheet stack structure has a side with a width that fully adjoins the substrate (fig. 23: 104a' has a bottom surface that fully adjoins the surface of 102).  However, Loubet does not teach the nanosheet fully adjoins the oxide layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure at least one nanosheet of Loubet to fully adjoin an oxide layer, as a means to configure the buried insulator with increased thickness in intra-device regions (Zang, col. 4 lines 40-44), thereby improving intra-device current leakage.  Furthermore, the insulator layer configuration of Zang allows for control of semiconductor material nucleation during formation of source/drain regions (Zang, col. 4 lines 65 – col. 5 line 8: epitaxial source/drains 40 formed from exposed nanosheets but not substrate surface).  In such an embodiment, the bottom nanosheet prevents erosion of overlying device elements (Zang, col. 4 lines 25-27 and fig. 6: 16 masks 12 and 34 during an etching process).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 13
the first semiconductor material comprises one of germanium (Ge) or silicon germanium (Loubet, ¶ 0036); and 
the second semiconductor material comprises silicon (Si) (Loubet, ¶ 0037).

Regarding claim 14, Loubet in view of Zang teaches the method of claim 12, wherein forming the plurality of nanosheet stack structures comprises growing an epitaxial structure (Loubet, ¶ 0037) above an oxide layer disposed above the substrate (Loubet, ¶ 0038: at least one embodiment includes a buried insulator, such that an oxide is disposed above at least a portion of semiconductor substrate), wherein the epitaxial structure comprises a plurality of alternating epitaxial layers of differing materials (Loubet, ¶ 0036: 104a and 104b comprise alternating layers of Si and SiGe epitaxy).

Regarding claim 15, Loubet in view of Zang teaches the method of claim 14, wherein forming the plurality of nanosheet stack structures comprises: 
forming the first nanosheet stack structure with a first number of nanosheets (Loubet, fig. 3: stack structure in region I formed with four nanosheet portions 104a'); and 
forming the second nanosheet stack structure with a second number of nanosheets different than the first number of nanosheets of the first nanosheet stack structure (Loubet, fig. 3: stack structure in region II I formed with three nanosheet portions 104b'').

Regarding claim 19, Loubet in view of Zang teaches the method of claim 12, wherein the one or more nanosheets of at least the first nanosheet stack structure are separated from each other by a high dielectric constant and metal gate structure (Loubet, ¶ 0056 & fig. 12: replacement gate 1202, including a high dielectric constant and metal gate structure, formed between nanosheet portions 104a').

Regarding claim 20, Loubet in view of Zang teaches the method of claim 12, wherein a width of the one or more nanosheets of the first nanosheet stack structure is different from a width of the one or more nanosheets of the second nanosheet stack structure (Loubet, ¶ 0043 & fig. 4: width of 104b’’ pulled back with respect to width of 104a’).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loubet in view of Zang as applied to claim 1, and further in view of Cheng et al. (PG Pub. No. US 2020/0343247 A1).
Regarding claim 3, Loubet in view of Zang teaches the GAA semiconductor device of claim 1, comprising first and second nanosheet stacks (Loubet, fig. 16: first nanosheet stack in region I, second nanosheet stack in region II).  Loubet in view of Zang further teaches the nanosheet stacks are configured with work function material to enable forming NFET and PFET devices (Loubet, ¶¶ 0056-0057).
Loubet in view of Zang does not teach wherein: 
the first nanosheet stack structure is part of a pull-up transistor; and 
the second nanosheet stack structure is part of a pull-down transistor.
Cheng teaches a nanosheet semiconductor device (¶ 0038 & figs. 7-8) comprising first and second nanosheet stacks (Nfet, Pfet), wherein a first nanosheet stack structure is part of a pull-up transistor (fig. 8: Pfet device configured as a pull-up transistor), and a second nanosheet stack structure is part of a pull-down transistor (fig. 8: Nfet device configured as a pull-down transistor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second nanosheet stacks of Loubet in view of Zang as pull-up and pull-down transistors, as a means to provide a for constructing high-density static random access memory (Cheng, .
  
Claims 5-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loubet in view of Zang as applied to claims 4 and 15 above, and further in view of Sung et al. (Patent No. US 10,170,484 B1).
Regarding claim 5, Loubet in view of Zang teaches the GAA semiconductor device of claim 4, comprising a plurality of nanosheet stack structures (Loubet, fig. 16: first nanosheet stack in region I, second nanosheet stack in region II). Loubet in view of Zang further teaches forming strain-inducing material (Loubet, ¶ 0045: 502) in pockets adjacent to the first nanosheet stack structures (Loubet, fig. 16: 502 formed in pockets adjacent to ends of 104b’’), and further teaches that strain-inducing material increases hole mobility and enhances device performance for p-channel field-effect transistors (Loubet, ¶ 0003).
Loubet in view of Zang does not teach wherein: 
the plurality of nanosheet stack structures comprises a third nanosheet stack structure; 
the third nanosheet stack structure comprises a third number of nanosheets different from the first number of nanosheets of the first nanosheet stack structure and different from the second number of nanosheets of the second nanosheet stack structure; and 
the one or more nanosheets of the third nanosheet stack structure comprise a third semiconductor material different from the first semiconductor material.
Sung teaches a semiconductor device (figs. 14A-14B: 200) comprising first and second nanosheet stacks (250c & 250a, similar to Pfet and Nfet nanosheet stack structures of Loubet), and further comprising:
a third nanosheet stack structure (col. 3 line 41 & fig. 250b);
the third nanosheet stack structure comprising a third number of nanosheets different from the first number of nanosheets of the first nanosheet stack structure and different from the second number of nanosheets of the second nanosheet stack structure (fig. 14B: 250b comprises a different number of nanosheets 244b than nanosheets 244c of 250c or 244a of 250a); and 
the one or more nanosheets of the third nanosheet stack structure configured with different conductivity type as the first nanosheet stack structure (col. 6 lines 22-31 and figs. 14C-14E: 250b is an n-type pass gate transistor, which has a different conductivity type than first p-type nanosheet stack structure 250c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the GAA semiconductor device of Loubet in view of Zang to further comprise the third nanosheet stack structure of Sung, as a means to provide a six-transistor (6T) static random access memory (SRAM) cell of an SRAM array (Sung, col. 6 lines 22-24).  Such a configuration would provide an integrated circuit with optimized device parameters (Sung, col. 1 lines 43-47) for forming an SRAM circuit with improve yield and performance (Sung, col. 18 lines 5-17).
Furthermore, it would have been obvious to said artisan to configure the third nanosheet stack structure to comprise a third semiconductor material different from the first semiconductor material, as a means to provide the multiple conductivity-type transistors of Sung by using the differing semiconductor material of Loubet.  Such a configuration would allow for forming the mobility-enhancement material of Loubet (502) to optimize the p-type nanosheet stack structure (250c) of Sung.

Regarding claim 6, Loubet in view of Zang and Sung teaches the GAA semiconductor device of claim 5, wherein the third semiconductor material comprises primarily silicon (Si) (Sung, 250b and 250c configured as p-type devices, which are formed with mobility-enhanced Si channel material of Loubet). 

 Regarding claim 7, Loubet in view of Zang and Sung teaches the GAA semiconductor device of claim 5, wherein the third nanosheet stack structure is part of a pass-gate transistor (Sung, col. 6 lines 24-27 & fig. 14D: 250b configured as a pass-gate transistor).

Regarding claim 8, Loubet in view of Zang and Sung teaches the GAA semiconductor device of claim 5, wherein: 
the first semiconductor material depends on a type of device to which the first nanosheet stack structure corresponds; 
the second semiconductor material depends on a type of device to which the second nanosheet stack structure corresponds; and 
the third semiconductor material depends on a type of device to which the third nanosheet stack structure corresponds (Sung, col. 6 lines 22-47: material for each stack is selected for suitability to form each of device 250a, 250b and 250c).

Regarding claim 16, Loubet in view of Zang teaches the method of claim 15, comprising forming a plurality of nanosheet stack structures (Loubet, fig. 16: first nanosheet stack in region I, second nanosheet stack in region II). Loubet in view of Zang further teaches forming strain-inducing material (Loubet, ¶ 0045: 502) in pockets adjacent to the first nanosheet stack structures (Lubet, fig. 16: 502 formed in pockets adjacent to ends of 104b’’), and further teaches that strain-inducing material increases hole mobility and enhances device performance for p-channel field-effect transistors (Loubet, ¶ 0003).
Loubet in view of Zang does not teach wherein forming the plurality of nanosheet stack structures further comprises: 
forming a third nanosheet stack structure comprising a third number of nanosheets different from the first number of nanosheets of the first nanosheet stack structure and different from the second number of nanosheets of the second nanosheet stack structure,
wherein the one or more nanosheets of the third nanosheet stack structure comprise a third semiconductor material different from the first semiconductor material.
Sung teaches a method of forming a semiconductor device (figs. 14A-14B: 200) comprising first and second nanosheet stacks (250c & 250a, similar to Pfet and Nfet nanosheet stack structures of Loubet), and further comprising:
forming a third nanosheet stack structure (col. 3 line 41 & fig. 250b) comprising a third number of nanosheets different from the first number of nanosheets of the first nanosheet stack structure and different from the second number of nanosheets of the second nanosheet stack structure (fig. 14B: 250b comprises a different number of nanosheets 244b than nanosheets 244c of 250c or 244a of 250a), 
wherein the one or more nanosheets of the third nanosheet stack structure configured with different conductivity type as the first nanosheet stack structure (col. 6 lines 22-31 and figs. 14C-14E: 250b is an n-type pass gate transistor, which has a different conductivity type than first p-type nanosheet stack structure 250c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Loubet in view of Zang to further comprise forming the third nanosheet stack structure of Sung, as a means to provide a six-transistor (6T) static random access memory (SRAM) cell of an SRAM array (Sung, col. 6 lines 22-24).  Such a configuration would provide an integrated circuit with optimized device parameters (Sung, col. 1 lines 43-47) for forming an SRAM circuit with improved yield and performance (Sung, col. 18 lines 5-17).


Regarding claim 17, Loubet in view of Zang and Sung teaches the method of claim 16, wherein the third semiconductor material comprises primarily silicon (Si) (Sung, 250b and 250c configured as p-type devices, which are formed with mobility-enhanced Si channel material of Loubet). 

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Loubet in view of Ota et al. (PG Pub. No. US 2012/0299100 A1).
Regarding claim 1, Loubet teaches a gate-all-around (GAA) semiconductor device (fig. 16) comprising:
a plurality of nanosheet stack structures (¶ 0042, fig. 16: first stack structure disposed in region I including patterned nanosheets 104a', second stack structure disposed in region II comprising patterned nanosheets 104b'') disposed vertically above a horizontal plane of a substrate (¶ 0042, fig. 16: stack structures disposed in a vertical orientation above a horizontal plane of substrate 102); and 
an oxide layer disposed betweeen the plurality of nanosheet stack structures and the substrate (¶ 0038: 102 comprises an oxide layer separating first and second stack structures from at least an underlying substrate portion), wherein: 

the one or more nanosheets of a first nanosheet stack structure of the plurality of nanosheet stack structures comprise a first semiconductor material (¶ 0036: 104a' comprises SiGe); and 
the one or more nanosheets of a second nanosheet stack structure of the plurality of nanosheet stack structures comprise a second semiconductor material different from the first semiconductor material (¶ 0037: 104b'' comprises Si).
Loubet further teaches the oxide layer is a buried insulator layer (¶ 0038: 102 configured as SOI wafer), and at least one of a first nanosheet of the one or more nanosheets of the first nanosheet stack structure or a second nanosheet of the one or more nanosheets of the second nanosheet stack structure has a side with a width that fully adjoins the substrate (fig. 23: 104a' has a bottom surface that fully adjoins the surface of 102).  However, Loubet does not teach the nanosheet fully adjoins an oxide layer.
Ota teaches a gate-all-around semiconductor device (¶ 0054 & figs. 16-20 among others) including an oxide layer (¶ 0035: 2, similar to buried insulator of Loubet) disposed between a plurality of nanosheet stack structures and a substrate (¶ 0056 & figs. 17-18: 2 disposed between nanowire stack structures 3a/3b and substrate 1), wherein at least one of a first nanosheet of the nanosheet stack structure has a side with a width that fully adjoins the oxide layer (figs. 17-18: 3a has a bottom surface that fully adjoins the surface of 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure at least one nanosheet of Loubet to fully adjoin an oxide layer, as a means to increaser the volumes of the nanowire portions located below the sidewalls. Accordingly, the parasitic resistance of 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 24, Loubet in view of Ota teaches the GAA semiconductor device of claim 1, wherein: 
the first nanosheet of the one or more nanosheets of the first nanosheet stack structure comprises a bottom nanosheet of the first nanosheet stack structure (Loubet, fig. 16: bottom nanosheet 104a’) and has the side with the width that fully adjoins the oxide layer (Loubet, fig. 16: bottom nanosheet 104a’ fully adjoins SOI substrate 102, modified by Ota to comprise oxide layer 2); 
the second nanosheet of the one or more nanosheets of the second nanosheet stack structure comprises a bottom nanosheet of the second nanosheet stack structure (Loubet, fig. 16: bottom nanosheet 104b’’); and 
the bottom nanosheet of the second nanosheet stack structure does not have a side that adjoins the oxide layer (Loubet, fig. 16: bottom nanosheet 104b’’ does not adjoin SOI substrate 102).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Loubet in view of Ota as applied to claim 1 above, and further in view of Ota et al. (US 2013/0240828 A1, hereinafter ‘Ota-828’)
Regarding claim 22, Loubet in view of Ota teaches the GAA semiconductor device of claim 1, wherein the at least one of the first nanosheet of the first nanosheet stack structure or the second nanosheet of the second nanosheet stack structure is surrounded by a gate dielectric and metal gate structure on all sides except for the side that fully adjoins the oxide layer (Ota, fig. 18: 3a surrounded by gate dielectric 5a and metal gate 6 on all sides except for bottom surface adjoining oxide layer 2).
Loubet in view of Ota is silent to the gate dielectric comprising high-k material.
Ota-828 teaches a GAA semiconductor device (figs. 13-14) including a plurality of channel regions (20a/20b/20c, similar to 3a/3b of Ota and/or 104a’ of Loubet) surrounded by a gate dielectric (¶ 0039: 24) and metal gate structure (¶ 0041: 26) on all sides except for a side adjoining an oxide layer (¶¶ 0028-0030 & fig. 14: 20a surrounded on all sides by 24/26 except for a side adjoining oxide layer 12, similar to 2 of Ota), wherein the gate dielectric comprises high-k material (¶ 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate dielectric of Loubet in view of Ota with high dielectric constant material, as a means to improve device performance by increasing gate capacitance without the associated leakage effects.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Ota-828 is suitable to form the gate dielectric of Loubet in view of Ota. 

Allowable Subject Matter
1. Claim 23 is allowed.

The prior art fails to teach or clearly suggest the limitations stating:
“forming a third nanosheet stack structure comprising a third number of nanosheets different from the first number of nanosheets of the first nanosheet stack structure and different from the second number of nanosheets of the second nanosheet stack structure, wherein the one or more nanosheets of the third nanosheet stack structure comprise a third semiconductor material different from the first semiconductor material, and wherein forming the second nanosheet stack structure comprises depositing a third photo-resist mask above the second number of remaining epitaxial layers on a location of the second number of remaining epitaxial layers corresponding to the second nanosheet stack structure and etching a third number of layers of the epitaxial structure, removing remaining epitaxial layers” as recited in claim 23

2. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “forming the third nanosheet stack structure comprises depositing a second photo-resist mask above the first number of remaining epitaxial layers on a location of the first number of remaining epitaxial layers corresponding to the third nanosheet stack structure and etching a second number of layers of the epitaxial structure, leaving a second number of remaining epitaxial layers”, and
“forming the second nanosheet stack structure comprises depositing a third photo-resist mask above the second number of remaining epitaxial layers on a location of the second number of remaining 
Loubet teaches forming first and second nanosheet stacks (fig. 16: first stack comprising 104a’ and second stack comprising 104b’’), but fails to teach forming a third nanosheet stack.
Sung teaches forming first, second and third nanosheet stacks (fig. 14B among others: first stack comprising 244a in PD-L area, second stack comprising 244b in PG-R area, third stack comprising 244c in PU-L), wherein the stacks are patterned by conventional lithography (col. 9 lines 10-17) which implicitly requires first, second and third portions of photosensitive mask material to form each of the stacks.  At the step of performing the lithography, the PD-L area comprises etching a first number of layers of the epitaxial structure (fig. 5), leaving a first number of remaining epitaxial layers in the PD-L area (fig. 6).  
However, Sung fails to teach forming the third nanosheet stack structure comprises forming the second mask above the first number of remaining epitaxial layers and etching a second number of layers of the epitaxial structure, leaving a second number of remaining epitaxial layers, or forming the second nanosheet stack structure comprises forming a third mask above the second number of remaining epitaxial layers, and etching a third number of layers of the epitaxial structure, removing remaining epitaxial layers.

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Sleight et al. (US 2011/0315950 A1) teaches a nanowire semiconductor device (fig. 6: 40) including at least one embodiment including channel region 35 adjoining oxide layer 3, and surrounded on three sides by gate dielectric 46/47 and metal gate 48 (¶ 0037 & fig. 3B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894